UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) June 15, 2015 Alpine 4 Technologies Ltd. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 000-55205 46-5482689 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 4742 N. 24th Street Suite 300 Phoenix, AZ (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) 855-777-0077 ext 801 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01Other Events. On June 15, 2015, Alpine 4 Technologies, Ltd. (the “Company”) announced that it has formed an exploratory committee headed by Mr. Ian Kantrowitz, the Company’s Director of Investor Relations, for the identification and creation of a new Advisory Board to guide the Company’s strategic direction.The goal is to help foster and bring powerful voices to the exeucutive leadership team of Alpine 4. It is the goal of the exploratory committee to identify a diverse 8-10-person advisory board representing a wide breadth of various professional experiences.Alpine 4 desires to have its final candiates selected for this board by the end of July 2015. The Company will provide additional information about the members of the Advisory Board as they are selected and join the Advisory Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Alpine 4 Technologies Ltd. By:/s/ Kent B. Wilson Kent B. Wilson Chief Executive Officer, Chief Financial Officer, President (Principal Executive Officer, Principal Financial Officer)
